DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 05/26/2022. Claims 1-7, 10-15, 17-19, 22-23, 26-33, and 39-52 are pending and have been examined. Hence, this action has been made FINAL.
Any previous objection/rejection not mentioned in this Office Action has been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2022 w is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 05/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10847177 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments and Arguments 
With respect to the Double Patenting Rejection, the Applicant has filed a Terminal Disclaimer and therefore this rejection has been withdrawn.
With respect to the 35 USC 101 abstract rejection, the Applicant asserts that the independent claims do not recite a human organizing of activities or a mental activity. The Applicant further notes on page 12 that each of the independent claims recite applying a function to features of each frames so as to compute respective estimated volumetric flow rates of air exhaled while utterance portions of speech and notes the analogy to the number of breaths per minute is not equivalent to a volumetric flow rate of air as there is no mathematical formula to compute such.  The Examiner respectfully disagrees with this assertion. The Examiner notes that the Applicant is coflating known elements in prior art and the analysis under BRI with respect to 35 USC 101 abstract. (See MPEP 2106.04 I). These are separate analyses. Although there may not be a mathematical formula that computes the volumetric exhaled air, the Examiner notes that a person can make the computations necessary based on relationships found in observed signals. In fact, the Applicant already admits that the volumetric flow rates are computed by way of a function applied to features of a signal. Thus, the function which is applied would be a mathematical formula/relationship/mapping. The Applicant further noted that a doctor would not identify features of the components. The Examiner notes that the Applicant appears to be taking an overly narrow position of the word “feature”. A feature under BRI can be any parameter obtained from a speech signal. Regardless, even if the feature was adequately described the claim is directed towards the computation by usage of these features. 
At the end of page 12 into page 13, the Applicant asserts with respect to claims 33 and 36 that the claim recites computing respective calibration feature vectors which include respective values of one or more features and correlating the volumetric airflow and calibration feature vector and then computing a function that maps feature to an estimated amount of air exhaled per unit time. The Applicant then asserts that a human does not compute any features let alone correlate volumetric rates and such feature vectors. The Examiner respectfully disagrees. The Applicant appears to make a general allegation without show how and why a human cannot compute any features. The Examiner notes that the claims are directed towards the computation of features and the computation of a function. Humans in general are able to compute values using known relationships/formulas/equations in general and under BRI would be able to compute the elements as recited (see MPEP 2106, II). The Applicant has not provided evidence to the contrary that such is not feasible. 
At middle of page 13, the Applicant notes that if the claims recite an abstract idea that the abstract idea would be integrated into a practical application as it recites an improved technique for calculating an estimated total volume of air exhaled by a subject and communicating an alert.  The, the Applicant mentions the 2019 PEG includes a treatment/prophylaxis for a pulmonary condition. The Examiner respectfully disagrees with this assertion. The Examiner notes that the Applicant has not shown or provided the additional limitations and how these additional limitations are tied to a practical application. The Applicant mentions the calculation of the estimated total volume and communicating the alert as the improvement but does not indicate how the additional limitations or even what these are in conjunction with the abstract idea tie the claims to a practical application. The Examiner also is not clear what the Applicant means by “includes a treatment/prophylaxis” under 2019 PEG. The Applicant has not provided where this support exists. Regardless, these limitation do not appear in the current claims.
At the end of page 13, the Applicant notes that the claims recite significantly more than the abstract idea and recites as a basis the computation of a function. The Examiner respectfully disagrees with this assertion. Step 2B of the abstract idea analysis is related to the additional limitations. The Applicant has not noted what these additional limitations are and recites claim language that the Examiner found to be abstract. The additional limitation presently in the claim comprises the “one or more processor” and “network interface”. The Examiner provided evidence as to how these are generic computing elements. Further. The Applicant has made a comment based on the novelty of the claim. However, the determination of allowability of the claim is a separate statute which is not included within the analysis of 35 USC101 abstract (see MPEP 2106.05 I).
Hence, for these reasons the Applicant arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10-15, 17-19, 22-23, 26-33, 39-40, 42-47, and 49-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 17, 32, and 33 recites “receiving, via the network interface, a calibration speech signal representing calibration speech of a subject, receiving an airflow-rate signal representing measured volumetric flow rates of air exhaled by the subject while uttering the calibration speech, dividing at least part of the calibration speech signal into multiple calibration frames, based on the airflow-rate signal, computing respective volumetric airflow rates for the calibration frames, computing respective calibration feature vectors from the calibration frames, each of the calibration feature vectors including respective values of one or more features, by correlating between the volumetric airflow rates and the calibration feature vectors, computing a function that maps the features to an estimated amount of air exhaled per unit time, receiving a speech signal that represents speech uttered by a subject, dividing at least part of the speech signal into multiple frames representing respective portions of the speech, applying the function to the features of each of the frames so as to compute respective estimated volumetric flow rates of air exhaled by the subject while uttering the portions of the speech,computing, based on the estimated volumetric flow rates, an estimated total volume of air exhaled by the subject while uttering the portions of the speech, and in response to the estimated total volume of air, communicating an alert.
The limitation of 1, 17, and 32 “receiving…”, “receiving…”,  “dividing…”, “computing…”, “computing…”, “computing…”, “receiving…”, “dividing”, and “applying…” as drafted covers a human organizing of activities. More specifically, a doctor learning through a test speech signal received, receiving predetermined volumetric flow rates, dividing the received speech signal into segments and calculating the volumetric flow rates for each segment of speech (where data representative of the speech is known), computing calibration feature vectors from the frames which includes features of the signal that can be computed by known formulas/equations, then determining a function that maps features to an amount of air exhaled per unit time based on a relationship identified between the volumetric airflow rate and feature vector.  Then, a doctor analyzing a speech signal of a patient by parsing the signal into components, computing measures of flow rate of by use of the relationship identified in the previous stems. Then compute total volume of air using a mathematical formula/evaluation/relationship and making a diagnosis as a result as an alert. 
This judicial exception is not integrated into a practical application. In particular, claims 1and 32 recites additional element of “network interface”, “processor”, “computer readable medium”. For example in page 15, of the as filed specification, the computer is components are listed as a generalized computer or any type of processor or memory. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a devices and memory is noted as a general computer as noted above. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
With respect to claim 2 and 18, the claim relates duration of the frame. This reads on a human being able to use certain potion of speech. No additional limitations are present. With respect to claim 3 and 19, the claims relates to using other segments in computing total volume of air and generating an alert based on the total volumes of air and based on the other segments. This relates to a human computing these computations for various time periods. No additional limitations are present. No additional limitations are present.  With respect to claim 6 and 22 the claim relates to the feature being energy. This relates to a human computing energy of a signal. No additional limitations are present. With respect to claim 7 and 23, the claim relates to the use of a polynomial. This relates to deriving a polynomial of the features. No additional limitations are present. With respect to claim 10 and 26 the claim relates to an alert being generated based on statistics of the estimated total volume of air and other total volume of air and its deviation from a baseline. This relates to a human comparing the statistics values to a baseline. No additional limitations are present. With respect to claim 11 and 27 the claim relates to speech being uttered when lying down. This relates to a human analyzing a signal of another who is lying down. No additional limitations are present. With respect to claim 12 and 28 the claim relates to determining a baseline based on receipt of another signal when person is not lying down. This relates to a human deriving a baseline based on lying down speech and not lying down. No additional limitations are present. With respect to claim 13 and 29 the claim relates to the listing various statistic measures. This relates to a human computing a specific statistic in the list. No additional limitations are present. With respect to claim 14 and 30 the claim relates to computing of the baseline statistic from another speech signal. This relates to a human computing another statistic based on another speech signal. No additional limitations are present. With respect to claim 15 and 31 the claim relates to use of an audio sensor to capture speech and then normalize based on images and position of sensor. This relates to a human compensating for capture direction and image of user. The additional limitation of an audio sensor relates to pre-solution activity of data gathering. With respect to claim 33, the claim recites a sound capturing unit configured to record the calibration speech signal. This claim recites an additional limitation of “sound capturing unit”. This has been interpreted to be a pre-solution activity used to gather speech data (i.e. microphone). With respect to claims 39 and 46, the claims recite receiving a speech signal. This relates to a doctor receiving speech from a patient. The additional limitations present comprises a server and audio receiving device. The audio receiving device is only being used to gather speech data and therefore relates to pre-solution activity” and further the server as outlined above relates to a general purpose computing device (see page 15 of applicant’s specification). With respect to claims 40 and 47, the claims recite the audio receiving device comprising a screen and communicating the alert by displaying the alert on a screen. The “screen” is an additional limitation but relates to post-solution activity of outputting data by way of a display. A doctor can write down the issues and provide guidance on a piece of paper. With respect to claims 42 and 49, the claims recite the alert being a phone call or sending a text message. This relates to a doctor providing guidance on a piece of paper (text message) to a patient. No additional limitations are present.  With respect to claims 43 and 50, the claims recite the alert being an audio alert. This relates to a doctor providing speech guidance to the patient. No additional limitations are present.  With respect to claims 44 and 51, the claims recite measuring of the airflow rate signal. This relates to having the data prior to the analysis. The additional limitation of a pneuomotach is being regarded as a pre-solution element which is being used for the purpose of measuring or capturing the airflow rate and therefore is only being used to gather/measure data. With respect to claims 45 and 52, the claims recite the recording of the calibration speech signal. The claims recite a sound capturing unit. The Examiner is interpreting this element to be related to pre-solution activity of data gathering to obtain the speech signal.    
These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Allowable Subject Matter
Claims 41 and 48 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims  1-7, 10-15, 17-19, 22-23, 26-33, and 39-40, 42-47, and 49-52 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and the Double Patenting Rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record Abushakra teaches an apparatus (original claim 1), comprising: a network interface (see page 389, right col., sect. IV, where implied computer used and use of Matlab and mic); and a processor (see page 389, right col., sect. IV, where implied computer used and use of Matlab and mic), configured to: receive, via the network interface, a speech signal that represents speech uttered by a subject, the speech including one or more speech segments (see page 389, right col., sect. IV, where microphone user to record samples and where sound utterances are segmented using VAD technique), divide the speech signal into multiple frames, such that one or more sequences of the frames represent the speech segments (see page 388, sect. III, A, where VAD technique used for segmentation to determined speech segments)  respectively, compute respective estimated total volumes of air exhaled by the subject while the speech segments were uttered (see page 389, left column, estimated lung capacity equations which determines lung capacity), by, for each of the sequences: computing respective estimated flow rates of air exhaled by the subject during the frames belonging to the sequence (see page 388, right column, equation 6 and see page 389, left column, 3rd bullet where inhale and exhale time duration is computed), and based on the estimated flow rates, computing a respective one of the estimated total volumes of air (see page 389, left column, the equations 9 and 10 are a function of inhale and exhale), and in response to the estimated total volumes of air, generate an alert (see page 390, right column, sect. V, where virtual therapy would assist patients via an animated application on a smart phone).However, Abushakra does not specifically teach that a rate is utilized.
Walker does teach computing respective estimated flow rates of air exhaled by the subject during the frames belonging to the sequence (see page 14, lines 32-35, exhalation rate computed) and in response to the estimated total volumes of air, generate an alert (see page 16, lines 29-31).	
However, Abushakra in view of Walker does not specifically teach computing one or more features of the frame, and computing an estimated flow rate by applying, to at least one of the features.
Patel teaches wherein the processor is configured to compute the respective estimated flow rates by, and computing an estimated flow rate by applying, to at least one of the features, a function that maps the at least one of the features to the estimated flow rate (see [0066], [0096], where exhaled flow rate computed based on models of user vocal tract and reverberation of sound as well measure of power or amplitude information, where function estimated to be the calculating based on models of vocal tract, reverberation, and white noise gain via linear prediction).
However, none of these references teaches or makes obvious the limitations as recited in the independent claims. More specifically, the limitation of while uttering the portions of the speech, each of the estimated flow rates indicating an estimated amount of air exhaled per unit time, based on the estimated flow rates, computing a respective one of the an estimated total volumes volume of air exhaled by the subject while uttering the portions of the speech”, where the estimated flow rates are computed while a user is speaking. The current prior art of record does not compute a flow rate in the manner described to determine volume of air.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             
08/14/2022